M.D. Appeal Dkt.
                                                                             54 MAP 2019


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 39 MAL 2019
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal from
                                                 : the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 TRISTAN STAHLEY,                                :
                                                 :
                     Petitioner                  :


                                          ORDER



PER CURIAM

      AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, rephrased for clarity, are:


      (1)    Did the Superior Court err in concluding that Commonwealth v. Batts,
             163 A.3d 410 (Pa. 2017), did not announce a substantive rule of law,
             as that concept was refined in Montgomery v. Louisiana, 136 S. Ct.
718 (2016), or a watershed procedural rule?

      (2)    Did the trial court fail to consider Stahley’s rehabilitative potential and
             many of the “hallmark features” of youth, as required by Miller v.
             Alabama, 567 U.S. 460 (2012), rendering his sentence of life without
             the possibility of parole illegal?